Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
Response to Arguments
Previous objection to the drawings have been withdrawn due to the canceled claim 14.
Previous rejection of claim 13 under 35 USC 112(b) has been withdrawn due to the amended claim.
Applicant’s arguments, see pg 7, with respect to the rejection of claim 9 under 35 USC 102(a)(1) have been fully considered and are persuasive. The examiner agrees that Muther (US 9,192,940) does not disclose the stator tool components are adjustable. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made as being anticipated by Grebenkin (WO 2016/010460 A1). See 35 USC 102(a)(1) rejection below for more detail.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grebenkin (WO 2016/010460 A1).
Regarding Claim 9, Grebenkin discloses a device (Fig 1) for carrying out a method capable of separating composite materials and mixtures (Lines 17-18) (Note, the applicant’s limitation “for separating composite materials and mixtures” is intended use), wherein the device (Fig 1) comprises a drive unit (7) for driving a rotor element (Upper Disc 9b) which is connected to a bearing/shaft unit (6) having an axis of rotation which is hereinafter referred to as the X-axis and which is parallel to the force of gravity (Fig 1 shows the arrangement in the vertical direction, parallel to the force of gravity), the rotor element (Upper Disc 9b) being part of a rotor unit (3), the rotor element (Upper Disc 9b) itself having at least one rotor tool (Lower Disc 9b) and each rotor tool having at least one rotor tool component (17),Page 4 of 915/757,396June 30, 202018-138 the rotor element (Upper Disc 9b) being 

    PNG
    media_image1.png
    778
    764
    media_image1.png
    Greyscale

Regarding Claim 10, Grebenkin further discloses the composite material and the mixture is capable of being excited by mechanical impulses in a cleared gap (Mod Fig 5 below) between the at least one rotor tool (Lower Disc 9b) and the at least one stator tool (18) (Fig 5 and Fig 12).

    PNG
    media_image2.png
    496
    485
    media_image2.png
    Greyscale

Regarding Claim 12, Grebenkin further discloses an angle , which describes an orientation of the at least one stator tool component (16) in plane A (tangential) relative to thePage 5 of 915/757,396June 30, 202018-138 X-direction, is 0°, and an angle , which describes an orientation of the at least one stator tool component (16) in plane B (radial) relative to the X-direction, is 0° (The at least one stator tool component 16 has a straight vertical, 0° orientation in line with the X-direction within planes A and B).
Regarding Claim 15, Grebenkin further discloses the device comprises a gas inlet (5), which is disposed in an area of the rotor element (Upper Disc 9b) and the stator element (8b) (Fig 1 shows gas/air inlet 5 in the area above the rotor and stator element. Because the inlet is open to atmosphere the examiner interprets it as a gas inlet).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grebenkin in view of Muther (US 9,192,940 B2).
Regarding Claim 13, Grebenkin discloses the composite material and the mixture is supplied by gravity into the material inlet (5) and begins a spiral motion once it enters the space between the rotor (3) and stator (2) (Lines 281-282) (Fig 12).
While Grebenkin discloses the material is fed into the material inlet, Grebenkin does not disclose a metering device disposed upstream of the material inlet. 
However, in the same field of endeavor, Muther teaches of a similar rotor/stator device (Fig 4) having a metering device (15, 36) upstream of the material inlet for the purpose of controlling speed and pitch of a material’s helical path as it enters the device (Col 3, Lines 47-51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725